Citation Nr: 0205503	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for right ear hearing loss.

(The issues of entitlement to service connection for lung and 
bilateral foot conditions, and of the propriety of the 
initial evaluations for degenerative disc disease of the 
lumbar spine, the residuals of a right knee meniscectomy, and 
residuals of a left knee meniscectomy will be the subject of 
a later decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had in excess of 20 years of active service 
ending in August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.

In December 2000, the Board remanded this case to afford the 
veteran an opportunity for a hearing.  A hearing was held 
before the undersigned at the RO in February 2002.

The Board is undertaking additional development on the issues 
of entitlement to service connection for lung and bilateral 
foot conditions and of the propriety of the initial 
evaluations for degenerative disc disease of the lumbar 
spine, residuals of a right knee meniscectomy, and residuals 
of a left knee meniscectomy pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice thereof as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  The veteran is advised 
that after giving notice and reviewing any response, the 
Board will prepare a separate decision addressing these 
issues.


FINDING OF FACT

The veteran does not currently have a right ear hearing loss 
as defined by VA.


CONCLUSION OF LAW

The veteran does not have a right ear hearing loss that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, 1131 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, while this appeal was pending.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  The United States Court of Appeals for Veterans 
Claims has held that all sections of the VCAA are 
retroactive.  See Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001)  Therefore, the VCAA applies to this claim.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among other things, the VCAA eliminated the requirement that 
a claimant come forward with evidence to establish a "well-
grounded" claim before the Secretary is obligated to assist 
him in the developing the facts pertinent to the claim.  The 
statute significantly heightens what were VA's duties under 
former law to assist the claimant with the development of 
evidence, and to provide the claimant with certain notices, 
concerning the claim.  In keeping with the elimination of the 
threshold test of a "well-grounded" claim, the new statute 
requires that these duties be fulfilled before the claim is 
adjudicated.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The VCAA also requires VA to make reasonable efforts to 
obtain records pertinent to the claim, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C. 
A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).

Under the VCAA, VA must supply a medical examination or 
opinion if such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); see also 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO denied the claim of entitlement to service connection 
for a right ear hearing loss (as not well grounded), and the 
appeal of the RO decision was certified, before the enactment 
of the VCAA.  Thus, the RO never considered the relevance of 
the VCAA to this claim.  Before rendering a decision on 
appeal, the Board must ask whether the veteran's ability to 
prosecute the claim will be prejudiced if it is not first 
remanded to the RO for consideration of the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board's conclusion is 
that a remand of the claim is not required for this reason.  
Through the actions taken by VA in developing the record of 
the claim, the requirements of the VCAA have been satisfied.

VA has carried out the duty to the veteran of what evidence 
is needed to substantiate his claim.  See 38 U.S.C.A. § 5103; 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  The file reflects that VA has 
provided such notice to the veteran and his representative 
through the statement of the case and supplemental statements 
of the case, and at the February 2002 hearing before the 
undersigned.  Also, VA has assisted the veteran by securing 
his service medical records.  When questioned by the 
undersigned at the February 2002 hearing, the veteran did not 
identify any other medical records pertinent to his hearing 
loss claim that were still outstanding.  

The veteran did suggest that there might be a VA medical 
record of treatment he received for a ruptured right eardrum 
while on leave during service.  However, such evidence is not 
pertinent to the current claim, particularly because, as 
noted below, that claim is not supported by medical evidence 
that the veteran has a right ear hearing loss.  Evidence of 
treatment during service could not serve to show that there 
is a current hearing loss.  In addition, the veteran has been 
given a VA hearing examination in connection with his claim.

At the same time, the veteran has had an opportunity, to 
include the February 1997 personal hearing and the February 
2002 hearing before the undersigned, to address with evidence 
and argument the denial of his claim.

Therefore, the Board finds that the veteran will not be 
prejudiced if it adjudicates the claim for service connection 
for a right ear hearing loss on the basis of the current 
record and without additional consideration of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

ii.  Principles of Service Connection

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  If a veteran with 90 days or more of 
continuous active service develops a sensorineural hearing 
loss within one year of separation from active duty, then 
that disease will be considered to have been incurred in 
service even absent evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309 (2001).

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where the 
issue is factual in nature, such as whether an incident or 
injury occurred during service, lay evidence may be 
competent.  Id.  Generally, too, a lay person is considered 
competent to supply evidence descriptive of his own symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1997).  However, when a 
proposition turns on a medical question, such as the 
diagnosis of symptoms or the etiology of a current disorder, 
then evidence proceeding from a medical, rather than lay, 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
lay person he is not competent to diagnose a current 
disability or opine as to its etiology).

When a hearing loss is asserted by a claimant, medical 
evidence must show that specific audiometric standards 
required to establish a hearing loss as a disability for VA 
purposes have been met.  For impaired hearing to be 
considered a disability under the laws administered by VA, 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz must be 40 decibels or greater, or 
26 decibels or greater in at least three of those 
frequencies, or speech recognition scores using the Maryland 
CNC Test must be less than 94 percent.  38 C.F.R. § 3.385.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b) (2001).


iii.  Factual background

His Form DD-214 shows that the veteran had a career in Naval 
aviation.

His service medical records document that under a hearing 
conservation program and during annual physical examinations, 
the veteran's hearing was tested regularly by audiometry.  
There are no notations in these records, including the report 
of his service separation examination, of any right ear 
hearing impairment disclosed by audiometry or other means of 
assessment.

At the personal hearing held at the RO in February 1997, the 
veteran pointed out that because he was a pilot, his hearing 
was tested regularly during service.  He testified that he 
was told after some of this testing that he had sustained a 
hearing loss.  He also testified that he was treated during 
the 1980's, while on leave, for a ruptured right eardrum.

The veteran filed his claim of entitlement to service 
connection for right ear hearing loss in September 1995, 
immediately after his separation from service.

In connection with this claim, the veteran was afforded a VA 
hearing examination in February 1996.  He told the examiner 
that during service, he had been exposed to loud noises from 
aircraft.  

The veteran's hearing acuity was assessed through 
audiological testing, including audiometry.  For the right 
ear, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
20

On the Maryland CNC Test, there was a speech recognition 
score for the right ear of 98 percent.  There was no 
diagnosis of right ear hearing loss.

During the hearing before the undersigned held at the RO in 
February 2002, the veteran testified that he suffered 
acoustic trauma during service while flying and working 
around aircraft, including jet engines.

iv.  Analysis

The veteran has offered evidence, in the form of his own 
account, that he suffered acoustic trauma during service 
while flying and working around aircraft, including jet 
engines.  His account constitutes competent evidence and is 
consistent with the circumstances of his service, as shown 
most prominently by his DD Form 214 delineating a career in 
Naval aviation spanning more than 20 years.  Indeed, the 
veteran has been granted service connection for hearing loss 
in the left ear and tinnitus based in part on noise exposure 
in service.

However, the veteran's claim of entitlement to service 
connection for right ear hearing loss is not substantiated by 
competent evidence of a current right ear hearing loss as 
defined by VA.  Rather, the competent evidence shows that 
there is no such hearing loss. 

First, there is no medical evidence that within one year 
after his separation from service, the veteran was found to 
have a sensorineural hearing loss in his right ear and 
specifically, one meeting the VA regulatory standard for a 
hearing loss disability.  Therefore, presumptive service 
connection for a right ear sensorineural hearing loss would 
not be available to the veteran regardless of what the rest 
of the medical evidence of record showed.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Nor is there any subsequent medical evidence of a right ear 
hearing loss amounting to a disability under the VA 
regulatory standard.  See 38 C.F.R. § 3.385.  The results of 
February 1996 VA hearing examination show that the standard 
was not met.  However, for the claim to be substantiated, it 
must be shown by competent, medical evidence that the veteran 
currently has the disability for which the benefits are 
sought.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As all of the medical evidence is to the effect that there is 
no current right hear hearing loss, the claim will be denied, 
without application of the doctrine of reasonable doubt.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding 
that the doctrine of reasonable doubt is inapplicable where 
the evidence preponderates against a claim).


ORDER

The claim of entitlement to service connection for right ear 
hearing loss is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

